Debt upon a bond under seal, executed by Purdom, one of the partners of the firm of Mc’Callister and Purdom, on behalf of the firm.
Mc’Callister pleads specially that Purdom had executed the bond, and was not authorized as a partner, or otherwise, to bind the defendant, Mc’-Callister, by seal; therefore the writing was not his deed.
Replication ; that Purdom and Mc’Callister were partners in trade, and that Purdom, as partner, on account of the firm, had executed the bond, therefore it was the deed of Mc’Callister.
Demurrer. By the whole Court. The question has been often settled that one partner cannot bind another by deed, unless by the terms of the partnership authorized to do so.
Judgment affirmed.